Citation Nr: 1008712	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 6, 1988 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) with a secondary schizoaffective disorder.  

[The issues of entitlement to service connection for prostate 
cancer, to include as secondary to in-service exposure to 
herbicides; a sinus disorder; a low back disability; and 
status post residuals of fractures of the bones of the left 
foot are the subject of a separate decision under the same 
docket number.]  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  

Previously, in January 2004, the Board of Veterans' Appeals 
(Board) determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for PTSD had been received.  Accordingly, the Board reopened 
the Veteran's PTSD claim.  In addition, the Board remanded 
the de novo claim for service connection for PTSD for further 
evidentiary development.  

Following completion of the requested development, the RO, in 
an August 2008 rating action, granted service connection for 
PTSD and awarded a compensable evaluation of 50 percent, 
effective from October 6, 1988.  After receiving notice of 
the August 2008 decision, the Veteran perfected a timely 
appeal with respect to the effective date assigned to the 
grant of service connection.  [During the current appeal, and 
specifically by an October 2009 rating action, the RO 
redefined this service-connected disability as PTSD with a 
secondary schizoaffective disorder and awarded a total 
100 percent rating, effective from October 6, 1988.  A 
November 2009 rating action continued this total rating.]  


FINDINGS OF FACT

1.  In September 1982, the RO in Los Angeles, California 
continued prior denials of service connection for a 
psychiatric disability, to include PTSD.  Although notified 
of that determination and of his appellate rights 
approximately two weeks later in the same month, the Veteran 
did not initiate an appeal of the denial within one year.  

2.  No further claim for service connection for a psychiatric 
disability to include PTSD was received until October 6, 
1988.  

3.  In August 2008, the RO granted service connection for 
PTSD and awarded a compensable rating of 50 percent, 
effective from October 6, 1988, the date of receipt of the 
Veteran's claim for such disability.  

4.  During the current appeal, and specifically by an October 
2009 rating action, the RO redefined this service-connected 
disability as PTSD with a secondary schizoaffective disorder 
and awarded a total 100 percent rating, effective from 
October 6, 1988.  


CONCLUSION OF LAW

An effective date prior to October 6, 1988, for the grant of 
service connection for PTSD with a secondary schizoaffective 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for disability 
compensation benefits is granted, an effective date is 
assigned, and the claimant files an appeal as to the 
effective date assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held 
that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an earlier effective date for 
the grant of service connection for PTSD with a secondary 
schizoaffective disorder essentially falls within this fact 
pattern.  Previously, in May 2005, VCAA notice concerning the 
underlying service connection claim was provided to the 
Veteran.  After receiving notice of the award of service 
connection for this disability, the Veteran perfected a 
timely appeal with respect to the effective dates assigned to 
that grant.  Clearly, no further section 5103(a) notice is 
required for the Veteran's earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the August 
2008 notification of the rating decision dated earlier that 
month as well as the October 2009 statement of the case 
(SOC)] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  The Veteran has been clearly informed of the 
basis for the denial of his earlier effective date claim.  No 
further due process development of notification of the 
earlier effective date claim adjudicated in this decision is 
required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Although given the opportunity to 
testify before VA personnel, the Veteran declined to do so.  

Moreover, the issue under appeal is entitlement to an 
effective date for an initial award of service connection.  
Entitlement to an earlier effective date is dependent on 
finding that the Veteran submitted a claim for service 
connection for his PTSD with a secondary schizoaffective 
disorder prior to October 6, 1988.  The Veteran does not 
contend that he filed a claim prior to that date, only that 
his PTSD arose earlier.  Thus, there is no indication that 
any further notice or assistance could aid the Veteran in 
substantiating his claim for an earlier effective date for 
the grant of service connection for PTSD.  See Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003).  

There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issue 
adjudicated in this decision, exists and can be procured.  
The Veteran has pointed to no other pertinent evidence (e.g., 
records of relevant earlier treatment) which has not been 
obtained.  Thus, the Board concludes that no further 
evidentiary development is required.  The Board will, 
therefore, proceed to consider the following issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2009).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2009).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2009).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

With exceptions not herein applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
October 6, 1988, for the grant of service connection for PTSD 
with a secondary schizoaffective disorder.  Review of the 
record indicates that, in September 1982, the RO in Los 
Angeles, California continued prior denials of service 
connection for a psychiatric disability, to include PTSD.  
Although notified of the September 1982 determination and of 
his appellate rights approximately two weeks later in the 
same month, the Veteran did not initiate an appeal of the 
denial within one year.  As a result, the September 1982 
continued denial of service connection for a psychiatric 
disability, to include PTSD, became final.  38 U.S.C.A. 
§ 7105 (West 2002) & 38 C.F.R. §§ 20.302, 20.1103 (2009).  

Significantly, no further claim for service connection for a 
psychiatric disability to include PTSD-whether formal or 
informal-was thereafter received until October 6, 1988.  In 
August 2008, the St. Louis RO granted service connection for 
PTSD and awarded a compensable evaluation of 50 percent, 
effective from October 6, 1988, the date of receipt of the 
Veteran's new claim for such benefit.  [By an October 2009 
rating action, the RO redefined this service-connected 
disability as PTSD with a secondary schizoaffective disorder 
and awarded a total 100 percent rating, effective from 
October 6, 1988.  A November 2009 rating action continued 
this total rating.]  

Under applicable law, as outlined above, the effective date 
of the subsequent award of service connection for this 
psychiatric disorder can be no earlier than October 6, 1988.  
See 38 U.S.C.A. § 5110(a) (West 2002) & 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009) (any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application) (emphasis 
added).  As the RO has assigned an effective date of 
October 6, 1988, for the grant of service connection for PTSD 
with a secondary schizoaffective disorder, the Veteran's 
claim for an earlier effective date must be denied.  

In reaching this decision, the Board has considered the 
Veteran's assertions that an effective date of October 26, 
1977 should be assigned to the grant of service connection 
for PTSD with a secondary schizoaffective disorder because he 
filed his initial claim for service connection for a 
psychiatric disability during that month.  Importantly, 
however, the Board is bound by the evidence in the record as 
well as the pertinent laws and regulations.  As discussed 
herein, the September 1982 continued denial of service 
connection for a psychiatric disability is final, and no 
subsequent claim for service connection for this disorder 
(whether formal or informal) was thereafter received until 
October 6, 1988.  

Pertinent law and regulations clearly state that the 
effective date for any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 U.S.C.A. 
§§ 5108, 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2009).  Based on the evidence of record, as well as the 
appropriate laws and regulations, the Board must conclude 
that an effective date earlier than October 6, 1988, for the 
grant of service connection for PTSD with a secondary 
schizoaffective disorder is not warranted.  


ORDER

An effective date prior to October 6, 1988 for the grant of 
service connection for PTSD with a secondary schizoaffective 
disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


